 

Exhibit 10.8

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

 

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation's (the "Company") Chief Executive Officer, the Chief Financial
Officer and the other three highest compensated Executive Officers, as defined
in the Company's Proxy Statement for the 2015 Annual Meeting of Shareholders
(collectively the "Named Executive Officers"). These salaries may be changed at
any time at the discretion of the Compensation Committee and/or Board of
Directors of the Company. These are base salaries and do not include short-term
and long-term incentive compensation amounts, the Company's contributions to
defined contribution plans and the Company's contributions to other employee
benefit programs on behalf of these individuals.

 



Named Executive Officer Annualized Salary Marita Zuraitis   President and Chief
Executive Officer $750,000 Dwayne D. Hallman   Executive Vice President and
Chief Financial Officer $444,000 Stephen P. Cardinal   Executive Vice President
and Chief Marketing Officer $429,000 Matthew P. Sharpe   Executive Vice
President, Annuity & Life $400,000 John P. McCarthy   Senior Vice President and
Chief Human Resources Officer $300,000

 

Last revision date: March 1, 2015

 

-1-

